UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2017 CECO Environmental Corp. (Exact Name of registrant as specified in its charter) Delaware 000-7099 13-2566064 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4625 Red Bank Road Cincinnati, OH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (513)458-2600 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On March 9, 2017, CECO Environmental Corp., a Delaware corporation(“CECO”) issued a press release announcing its financial results for the three and twelve months ended December 31, 2016. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. The information in this Item2.02, including the exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01.Financial Statements and Exhibits. (d) Exhibits ExhibitNumber Exhibit Title Press Release, dated March 9, 2017. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 9, 2017 CECO Environmental Corp. By: /s/ Matthew Eckl Matthew Eckl Chief Financial Officer
